Citation Nr: 1014929	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-10 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from July to October 1977.

By rating decisions dated September and October 2005, the 
Regional Office (RO) denied the Veteran's claim for service 
connection for a left knee disability.  He was notified of 
each of these determinations and of his right to appeal by 
letters dated September and October 2005, but a timely appeal 
was not received.  He subsequently sought to reopen his 
claim.  A July 2006 rating action again denied service 
connection for a left knee disability.  The Veteran filed a 
timely appeal to the Board of Veterans' Appeals (Board).

The Board notes that when the RO adjudicated the Veteran's 
current claim for service connection for a left knee 
disability, it did not address whether new and material 
evidence had been submitted.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is obliged to determine in the first instance whether there 
is new and material evidence to reopen the claim, regardless 
of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board recharacterized this matter as set 
forth on the cover page.


FINDINGS OF FACT

1.  By rating decision dated October 2005, the RO denied 
service connection for a left knee disability.  The Veteran 
was notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

2.  Some of the evidence added to the record since the 
October 2005 determination relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim for service connection for a left knee disability.

3.  Clear and unmistakable evidence shows that a left knee 
disability was present prior to service.

4.  Clear and unmistakable evidence shows that a left knee 
disability was not aggravated beyond normal progression.


CONCLUSIONS OF LAW

1.  The RO's decision of October 2005, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the October 2005 rating 
decision is new and material, and the claim for service 
connection for a left knee disability is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In an April 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  This 
letter informed the Veteran of the evidence needed to 
establish a disability rating and effective date for the 
claim on appeal.  The Board acknowledges this letter failed 
to advise the Veteran that new and material evidence was 
needed to reopen the claim for service connection for a left 
knee disability, did not inform him of the basis for the 
prior denial of his claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In light of the determination in this case, 
no prejudice to the Veteran results from this omission.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, lay statements, private medical records, 
the report of a Department of Veterans Affairs (VA) 
examination, and the Veteran's testimony at a hearing before 
the undersigned. 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing testimony.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The RO originally denied the Veteran's claim for service 
connection for a left knee disability on the basis that it 
was present prior to service and was not aggravated in 
service.  

The evidence of record at the time of the October 2005 rating 
action included the service treatment records and private 
medical records reflecting treatment the Veteran received for 
his left knee disability in 1977.

On a report of medical history in December 1976, the Veteran 
reported his left knee had been sprained.  It was indicated 
he had sprained it when he was 13 years old, but he had not 
experienced any further difficulty.  A clinical evaluation of 
the lower extremities was normal.  A left knee scar was 
noted.  The Veteran was seen in the orthopedic clinic in 
September 1977.  He related he had injured the left knee 
playing football while in high school.  The Veteran reported 
a similar history the next day.  He related he had difficulty 
with the left knee when he was 13 or 14 years old and playing 
high school football.  He described a hyperextension-type 
injury to the left knee.  He stated he continued to play 
football, but had more difficulty with his knee and had 
required a brace and wrapping on his leg to compete.  He had 
made it through basic training without too much difficulty, 
but during AIT, he had been unable to make the runs in the 
first week of training.  An examination revealed a positive 
posterior external rotational recurvatum.  He had a 
hypermobile patella that could be dislocated.  He had 3+ 
positive abduction stress test laterally.  X-rays were within 
normal limits.  The diagnosis was posterolateral rotatory 
instability of the left knee with hypermobile patella.  It 
was concluded the knee condition had existed prior to 
service.  

A Medical Board report dated later in September 1977 
reflected the same diagnosis.  It was further indicated that 
the condition had existed prior to service, but was not 
aggravated by active duty.  

Private medical records disclose the Veteran was seen in 
November 1977 and reported he had sustained a left knee 
injury in 1973, and that he continued to have intermittent 
problems with the knee since that time.  The examiner 
suspected the Veteran had a tear of the lateral collateral 
ligament and probably a tear of the lateral meniscus.

The Veteran was admitted to a private hospital in December 
1977.  He related he had experienced chronic effusions of the 
left knee since the 1973 injury.  He said he had been in 
service for three months, but was discharged because he was 
unable to carry out the prescribed activities.  While 
hospitalized, the Veteran underwent an arthrotomy and lateral 
meniscectomy with repair of the fibulocollateral ligament.  
The postoperative diagnoses were posterolateral instability 
of the left knee with rupture of the anterior cruciate 
ligament and lateral meniscal tear.

The additional evidence includes duplicate service treatment 
records, private medical records, the report of a VA 
examination, and statements from the Veteran's spouse and a 
service colleague.  The Board notes that the Veteran's wife 
wrote in March 2008 she had known the Veteran while he was in 
service.  She stated he had made her aware of the fact he had 
stepped in a hole and twisted his knee.  She added he wrote 
her several times with concerns his military career would be 
halted because his knee condition had been aggravated when he 
stepped in a hole.  

In a July 2008 statement, Rev. G.A. wrote he had served with 
the Veteran.  He recalled that while they were on a training 
run, the Veteran ran into an area of uneven grass, which had 
a ditch.  He said this is when the Veteran hurt his knee.  

Also of record is the opinion of a physician following a VA 
examination in September 2007.  The examiner noted the 
Veteran's history of being in good health until he was 
running during a training exercise and stepped in a hole.  
The Veteran indicated his left knee was severely twisted and 
he said he immediately had swelling and pain in the knee.  He 
added he was unable to perform his duties and underwent 
surgery in December 1977.  Following the examination, the 
physician concluded that having reviewed the Veteran's 
history and available medical records, it was at least as 
likely as not that the Veteran's knee condition was 
permanently aggravated beyond normal progression by service.  
He observed the Veteran sustained a severe knee injury in 
September 1977 for which he underwent surgery.  He concluded 
that the Veteran's military service caused a permanent 
aggravation even beyond the normal progression of the knee 
condition.

Upon review of the evidence, the Board notes that the Veteran 
has furnished statements that support his claim to have 
injured the left knee in service, and there is a medical 
opinion of record concluding his disability was aggravated in 
service.  In sum, the additional evidence relates to an 
unestablished fact, that is, that his preexisting left knee 
disability increased in severity in service.  Thus, the Board 
will resolve all doubt in the Veteran's favor and find that 
the evidence is new and material sufficient to reopen the 
claim for service connection for a left knee disability.

	II.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Clear and unmistakable evidence 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  Aggravation may not be conceded, however, 
where the disability underwent no increase in severity during 
service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  In addition, temporary flare-
ups, even in service, will not be considered sufficient to 
establish an increase in severity unless the underlying 
condition, as contrasted to the symptoms, is worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 
5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 
Vet. App. 474, 479 (1997).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. § 1111.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.  If the government fails to rebut the 
section 1111 presumption, the claim is one for service 
connection, not aggravation.  Id.

Initially, it must be determined whether a left knee 
disability was present prior to service.  In Crowe v. Brown, 
7 Vet. App. 238 (1994), the Court indicated that the 
presumption of soundness attaches only where there has been 
an induction medical examination, and where a disability for 
which service connection is sought was not detected at the 
time of such examination.  The Court added that the 
regulation provides expressly that the term "noted" denotes 
only such conditions as are recorded in examination reports, 
and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2009).  
In this regard, the Board observes that although the Veteran 
related he had sprained his left knee prior to service, no 
abnormalities of the left knee were documented on the 
enlistment examination.  The Board concludes, accordingly, 
that the presumption of soundness at entrance attaches.

However, the medical evidence of record clearly and 
unmistakably shows that a left knee disability was present 
prior to service.  In this regard, the Board emphasizes that 
the Veteran has consistently acknowledged that he sustained a 
left knee injury while playing football in high school.  This 
was specifically noted when he was treated during service, as 
well as when he sought treatment for left knee symptoms in 
1977, a few months following his discharge from service..  He 
also acknowledged it during the February 2010 hearing before 
the undersigned.  It is apparent this history was 
contemplated when it was determined during service that the 
left knee condition was present prior to service.  Thus, the 
Board finds that there is clear and unmistakable evidence 
that a left knee disability was present prior to service.

It must now be determined whether the preexisting disability 
was aggravated by service.  The Board acknowledges, as noted 
above, that the Veteran was treated for left knee complaints 
in September 1977.  It is significant to point out that while 
he conceded he had injured the left knee before service, he 
never mentioned any injury he sustained during service.  This 
includes both when he was treated during service, as well as 
when he was seen in November and December 1977, prior to his 
left knee surgery.  In fact, when he described his left knee 
problems during service, he stated his knee had been 
bothering him ever since the pre-service injury.  In fact, he 
indicated that he wore a brace on the left knee prior to 
service.  The Board emphasizes that the Veteran's history in 
service contradicts his current allegations that he had no 
further problems with the left knee following the football-
related injury that occurred prior to service.  

The Board notes that following the September 2007 VA 
examination, the examiner opined that the Veteran's left knee 
disability had been permanently aggravated by service.  When 
provided an opportunity to review the records, however, the 
same physician reached a different conclusion.  In January 
2008, the physician observed that while the Veteran had 
reported an injury in 1977, he had reviewed the medical 
records and noted that when he was evaluated in September 
1977, the Veteran referred to the original injury in 1973.  
He pointed out there was no mention in the record concerning 
an injury in service.  He added that the private treatment 
records in November and December 1977 all relate his symptoms 
to the 1973 injury.  The Veteran consistently stated he had 
continued to experience left knee problems since that injury 
prior to service.  Thus, he concluded that despite the 
Veteran's contentions, there is no record of an injury in 
service.  All the available records indicate the Veteran had 
a prior significant left knee injury in 1973 that prevented 
him completing the required military activates, and this led 
to his separation from service.  Accordingly, the examiner 
concluded that the reason for the Veterans surgery and his 
current left knee condition was not due to an injury that 
occurred in service.  Rather, his left knee condition 
emanated from a prior non-service related football injury in 
1973.  

The Veteran is competent to report the onset of symptoms in 
service and their continuity since.  Buchanan v. Nicholson, 
451 F.3d 1331, 1335-6 (Fed. Cir. 2006).  Similarly, his wife 
and the Reverend are competent to relate what they observed 
or what the Veteran told them.  These reports, however, must 
be weighed against the other evidence of record.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan, at 
1336-7.  The fact remains that while the Veteran now claims 
he had no problems with his left knee after the initial pre-
service injury, and that he sustained a left knee injury in 
service, these allegations are inconsistent with statements 
he made to medical providers during and after service.  As 
pointed out above, the Veteran never reported any injury as 
having occurred in service when he sought treatment for his 
left knee problems both in service and immediately upon his 
discharge from service.  As such, his current contention as 
to the nature of his pre-service left knee injury is 
inconsistent with his own statements to medical providers.  
See Buchanan, 451 F.3d at 1337 (Board can consider bias in 
lay evidence and conflicting statements of the veteran in 
weighing credibility).

In light of the fact that it was concluded in service that a 
left knee disability was present prior to service and had not 
been aggravated during service, the Veteran's failure to 
mention a left knee injury when seen in service and shortly 
thereafter, and the January 2008 opinion of a VA physician, 
the Board concludes that the medical evidence is of greater 
probative value than the Veteran's allegations regarding the 
existence and onset of a left knee disability  Accordingly, 
the Board finds that a left knee disability existed prior to 
service, and was not aggravated by service.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened.

Service connection for a left knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


